Case 1:18-cr-00271-RDB Document 87 Filed 03/14/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

poe

UNITED STATES OF AMERICA :
v. : RDB-18-0271
RYAN SHEVIN SMITH

1

VERDICT FORM
How do you find defendant RYAN SHEVIN SMITH as to COUNT THREE (Use ore. a “Fy

J

SPECIAL QUESTIONS
If, and only if, you find the defendant RYAN SHEVIN SMITH Guilty as to Count

4

EEK
por bts
gid WL MY Sing

} :

a.)
ws
i

Firearm During and in Relation to a Crime of Violence)?

Not Guilty Guilty

Three you must answer the following questions
Do you unanimously find the defendant guilty of using the black, semi-automatic

1.
firearm in the commission of the offense?

Yes
If, and only if, your answer to the above question I is yes, do you
unanimously find that in committing the crime, the firearm was brandished?

No 4

Do you unanimously find the defendant guilty of using the silver handgun taken

2,
from the driver in the commission of the offense?
Yes “a

No

a.

Yes

No
b. If, and only if, your answer to the above question 2 is yes, do you
unanimously find that in committing the crime, the firearm was brandished?

Ne ¥

_ The foregoing constitutes the unanimous verdict of the jury.

Yes

SIGHATURE REDACTED =A tuucs 13,2012

DATE

w

* FOREPERSON
